--------------------------------------------------------------------------------

 
Exhibit 10.6
 

 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (this “Agreement”), dated as of September
19, 2007, is made and entered into by and between William J. Fox and Nephros,
Inc.
 
DEFINITIONS
 
As used throughout this Agreement:
 
1.           “Employee” refers to William J. Fox, his heirs, executors,
administrators, agents, successors, assigns, and dependents.
 
2.           “Company” refers to Nephros, Inc., together with its past, present
and future parents, subsidiaries, and affiliates, and each of their respective
past and present officers, directors, agents, employees, representatives,
successors, and assigns, in both their individual and corporate capacities.
 
RECITALS
 
WHEREAS, Employee has been employed by Company pursuant to an Employment
Agreement made as of July 1, 2006 (the “Employment Agreement”); and
 
WHEREAS, the parties have mutually agreed that Employee’s employment with
Company will terminate; and
 
WHEREAS, the parties have agreed to terminate the Employment Agreement on
mutually agreed upon terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be and being legally bound hereby, the
parties agree as follows:
 
 
 

--------------------------------------------------------------------------------


 
AGREEMENT
 
1.  As of the Termination Date (defined below), the Employment Agreement and all
existing employment agreements between Employee and Company, whether oral or
written, are hereby terminated, and neither Employee nor Company shall have any
further rights or obligations under any such agreements, except as otherwise
expressly provided herein.  Except as otherwise expressly provided herein, the
parties agree that this Agreement supersedes the Employment Agreement (and any
other existing employment agreements between the parties).
 
2.  Employee’s employment with Company shall terminate effective as of September
19, 2007 (the “Termination Date”).  Employee agrees that he shall execute such
documents and take such action (if any) as may be necessary to remove Employee
from all such positions he holds with Company.  Employee represents that he does
not have any claim, action, or proceeding pending against Company.
 
3.  In full and complete consideration for Employee’s promises, covenants, and
agreements set forth herein:
 
a.  Company will tender to Employee, and Employee will accept, an aggregate of
$142,500, paid in equal installments in accordance with the Company’s standard
payroll practices for a period of six months after the Termination Date.  Such
payment shall be by wire transfer through the Company’s payroll system to the
Employee’s account shown therein.  Upon at least 10 days prior written notice,
the Employee may elect a different account for the wire transfer.  The wire
transfer shall be subject to all customary and legally required withholdings and
deductions.
 
b.  Company will, no later than the next payroll cycle after the Termination
Date, pay to Employee through the Company’s payroll system any accrued but
unpaid Base Salary (as defined in the Employment Agreement) for services
rendered through the Termination Date.
 
 
 
2

--------------------------------------------------------------------------------


 
c.  Employee currently holds vested stock options to purchase 250,333 shares of
the Company’s common stock (the “Vested Options”).  On the Termination Date,
unvested stock options held by Employee to purchase 56,250 shares of the
Company’s common stock will vest and become fully exercisable on the Termination
Date (the “Accelerated Options” and together with the Vested Options, the
“Options”).  Employee shall have the right to exercise the Options within the
period commencing on the Termination Date and ending ninety days after the
Termination Date (the “Options Exercise Period”).  Any Options not exercised by
Employee within the Options Exercise Period shall be cancelled.  In all other
respects, all such Options shall be governed by the plans, programs, agreements,
and other documents pursuant to which such Options were granted.  Any unvested
stock options held by Employee to purchase shares of the Company’s common stock,
other than the Accelerated Options, shall be forfeited on the Termination Date.
 
d.  For a period of six months after the Termination Date, Employee shall
continue to participate in all employee benefit plans, programs, and
arrangements providing health, medical, disability and life insurance benefits
in which Employee was participating immediately prior to termination, the terms
of which allow Employee’s continued participation, as if Employee had continued
in employment with Company during such period.  Alternatively, if such plans,
programs, or arrangements do not allow Employee’s continued participation, for
the six month period following the Termination Date, if Employee timely elects
COBRA continuation coverage or similar continuation coverage provided for under
New York law, Company will pay the monthly premiums of such coverage for the
level and types of coverage Employee maintained on the Termination Date.  In any
case, at the end of the six month period and with no further obligation of the
Company, Employee may pursue alternative continuation coverage at his own
expense.  The Company will provide Employee with any notification as required by
law with respect to such alternative continuation coverage and reasonable
assistance in completing any documents relating to such alternative continuing
coverage. The Company will no longer make COBRA payments for Employee’s elder
daughter.
 
e.  Reasonable business expenses and disbursements incurred by Employee in
connection with the performance of his duties prior to the Termination Date will
be reimbursed upon submission by Employee of all appropriate documentation in
accordance with Company’s standard procedures, provided that any such
documentation is submitted by Employee within ten business days of the
Termination Date.
 
f.  Company will pay Employee $5,000 by check as reimbursement for his advance
on the premium for his directors and officers liability insurance simultaneous
with the First Closing (as defined in the several subscription agreements
between the Company and each subscriber a party thereto) of (i) the offering by
the Company of up to fifteen million dollars ($15,000,000) aggregate principal
amount of Series A 10% Secured Convertible Notes due 2008 convertible into (A)
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”) and (B) Class D Warrants for purchase of shares of Common Stock; and
(ii) an exchange of its 6% Secured Convertible Notes due 2012 with the holders
thereof, for new Series B 10% Secured Convertible Notes due 2008 in an aggregate
principal amount of $5,300,000 convertible into shares of Common Stock.
 
 
 
3

--------------------------------------------------------------------------------


 
g.  Employee shall not be required to mitigate damages or the amount of any
payment provided to him under this Section 3 by seeking other employment or
otherwise, nor shall the amount of any payments provided to Employee under this
Section 3 be reduced by any compensation earned by Employee as the result of
employment by another employer after the termination of Employee’s employment or
otherwise, so long as such compensation is earned in accordance with this
Agreement.
 
h.  Except as expressly provided in this Paragraph 3, Employee shall not be
entitled to any money or benefits from Company.
 
4.  Except as necessary to enforce the terms of this Agreement, and in exchange
for and in consideration of the promises, covenants, and agreements set forth
herein, Employee hereby agrees, for Employee, Employee’s heirs beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, forever to release, discharge, and covenant not to sue
Company and any of Company’s past and present directors, officers, employees,
agents and attorneys, and agents and representatives of such entities, and
employee benefit plans in which Employee is or has been a participant by virtue
of his employment with Company (except to the extent that Employee continues to
be entitled to benefits under such employee benefit plans pursuant to this
Agreement or the terms of such employee benefit plans), to the maximum extent
permitted by law, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and or liability of every kind and character whatsoever
(including attorneys fees and costs), whether in law or equity, known or
unknown, asserted or unasserted, suspected or unsuspected, which he has or may
have had against such entities based on any events or circumstances arising or
occurring on or prior to the execution of this Agreement, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever, Employee’s employment with Company and the termination thereof, and
any and all claims arising under federal, state, or local laws relating to
employment, or securities, including
 
 
 
4

--------------------------------------------------------------------------------


 
 
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the New York State Human Rights Law, the New York City Human
Rights Law and the New York Executive Law, any claim under the New York Labor
Law, any claim under the Employee Retirement Income Security Act of 1974, any
claim under the common law, and any claim for attorneys’ fees or
costs.  Employee agrees that all disputes and disagreements between Employee and
Company and the negotiation of this Agreement are and shall remain
confidential.  Employee agrees not to disclose or to talk or write about
disputes between the parties and negotiation of this Agreement without the prior
written consent of Company, except (a) as required by law; (b) as required by
regulatory authorities; or (c) as required in connection with any mediation,
arbitration or litigation arising out of this Agreement. 
 
5.  Company hereby agrees, forever to release, discharge, and covenants not to
sue Employee, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs) (collectively, “Claims”), which Company has or may
have had against Employee based on any events or circumstances arising or
occurring at any time on or prior to the Termination Date arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever, Employee’s employment with Company or the termination thereof, and
any and all Claims arising under federal, state, or
 
 
 
5

--------------------------------------------------------------------------------


 
 
local laws relating to employment or securities, in each case, where the Company
has Knowledge of such Claim; provided, however, that nothing in this Agreement
shall prevent Company from asserting any Claims against Employee for gross
negligence or willful misconduct by Employee during the course of his employment
with Company.  For purposes of this paragraph, “Knowledge” shall mean the actual
knowledge of Norman J. Barta, the Company’s Chief Executive Officer and a
director, Lawrence Centella, a director, or Eric A. Rose, the lead
director.   Company agrees that all disputes and disagreements between Employee
and Company and the negotiation of this Agreement are and shall remain
confidential.  Company agrees not to disclose or to talk or write about disputes
between the parties and negotiation of this Agreement without the prior written
consent of Employee, except (a) as required by law; (b) as required by
regulatory authorities; or (c) as required in connection with any mediation,
arbitration or litigation arising out of this Agreement.
 
6.  No party shall have any further obligation under the Employment Agreement,
except that the following provisions, each of which are incorporated by
reference herein, shall remain in full force and effect:  Section 6.2 (entitled
“Noncompetition; Nonsolicitation”) (except as provided below), Section 6.3
(entitled “Proprietary Information”), Section 6.4 (entitled “Confidentiality and
Surrender of Records”), Section 6.5 (entitled “Inventions and Patents”), Section
6.6 (entitled “Enforcement”), Section 8 (entitled “Assignability and Transfer”),
Section 9(c) (entitled “Cooperation”), Section 9(e) (entitled “Protection of
Reputation”), Section 9(j) (entitled “Severability”), Section 9(m) (entitled
“Notices”), Section 9(n) (entitled “Assistance in Proceedings, Etc.”), and
Section 9(o) (entitled “Survival ”).  Notwithstanding the foregoing, (i)
“Post-Employment Period” in Section 6.2 of the Employment Agreement shall mean
the period beginning on the Termination Date and ending
 
 
 
6

--------------------------------------------------------------------------------


 
 
six months after the Termination Date and (ii) any reference in Section 6.2 of
the Employment Agreement to amounts or benefits that may be paid to Employee
after the effective date of the Employment Agreement (including under Section 3
and 5 therein) shall mean amounts or benefits that may be paid to Employee under
this Agreement.
 
7.  Employee agrees and recognizes that should he breach any of the obligations
set forth in Sections 6.2 (as applicable), 6.3, 6.4, 6.5, 8 and 9(e) of the
Employment Agreement, Company shall have the right to seek repayment of all
consideration paid to him under this Agreement, in addition to any other rights
and remedies under the Employment Agreement and applicable law.
 
8.  Without limiting Section 9(c) of the Employment Agreement in any manner,
which section shall remain in full force and effect, Employee shall cooperate
with Company, as reasonably requested by Company and without any additional
compensation to Employee, to effect a transition of Employee’s responsibilities
and to ensure that Company is aware of all matters being handled by Employee.
 
9.  Company agrees that it will not make any official announcements or issue any
press releases which contain any disparaging statements about Employee;
provided, however, that nothing in this paragraph or this Agreement shall
restrict Company’s ability to provide complete information with respect to
Employee’s employment and the termination of such employment when required or
expected to do so under applicable law, applicable regulatory requirements or
pursuant to legal process or subpoena, or otherwise in connection with
disclosures to regulatory authorities.  The Company agrees to include a
favorable quote from a
 
 
 
7

--------------------------------------------------------------------------------


 
 
Company executive or director concerning Employee in any press releases issued
relating to Employee’s termination.
 
10.  Employee shall direct all requests for references from prospective
employers to Company’s Chief Financial Officer, who shall provide in response to
any such inquiry only the dates of his employment and the position he occupied
at the time of the separation of employment from Company and state that company
policy precludes the disclosure of additional information.
 
11.  In executing this Agreement, neither Company nor Employee admits any
liability or wrongdoing, and the considerations exchanged herein do not
constitute an admission of any liability, error, contract violation, or
violation of any federal, state, or local law or regulation.
 
12.  Employee confirms that he has returned to Company all keys, files, records
(and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
pagers, etc.), Company identification, Company vehicles and any other
Company-owned property in his possession or control and has left intact all
electronic Company documents, including but not limited to those which he
developed or helped develop during his employment.  Notwithstanding the
foregoing sentence, Employee may retain his laptop computer and wireless
handheld device so long as Employee deletes or returns to the Company, as
instructed by the Company, any Company information stored therein.  Employee
understands that the Company no longer assumes responsibility for any
connectivity or service contracts relating to the laptop computer or the
wireless handheld device.  Employee further confirms that he has cancelled all
accounts for his
 
 
 
8

--------------------------------------------------------------------------------


 
 
benefit, if any, in Company's name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts, computer accounts.
 
13.  To the extent any taxes may be due on the payments to Employee provided in
this Agreement beyond any withheld by Company, Employee agrees to pay them
himself.  Employee further agrees to provide any and all information pertaining
to Employee upon request as reasonably necessary for Company and other entities
released herein to comply with applicable tax laws.
 
14.  Company makes no representations regarding the tax implications of the
compensation and benefits to be paid to Employee under this Agreement,
including, without limitation, under Section 409A of the Internal Revenue Code
(the “Code”).  Employee acknowledges that Company has advised him to consult his
own tax advisor in this regard.  Employee and Company agree that in the event
Company reasonably determines that the terms hereof would result in Employee
being subject to tax under Section 409A of the Code, Employee and Company shall
negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.
 
15.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
16.  The unenforceability or invalidity of any provision or provisions of this
Agreement shall not render any other provision or provisions hereof
unenforceable or invalid.
 
 
 
9

--------------------------------------------------------------------------------


 
17.  This Agreement constitutes the entire agreement between the parties and
cannot be altered except in a writing signed by the parties.  The parties
acknowledge that they entered into this Agreement voluntarily, that they fully
understand all of its provisions, and that no representations were made to
induce execution of this Agreement, which are not expressly contained
herein.  This Agreement has been approved by the Company’s Compensation
Committee pursuant to Exhibit A attached hereto.
 
18.  This Agreement may be amended only by a writing which makes express
reference to this Agreement as the subject of such amendment and which is signed
by Employee and, on behalf of Company, by its duly authorized officer.
 
19.  Any waiver of any term or provision hereof, or of the application of any
such term or provision to any circumstances, shall be in writing signed by the
party charged with giving such waiver.  Waiver by any of the parties hereto of
any breach hereunder by any other party shall not operate as a waiver of any
other breach, whether similar to or different from the breach waived.  No delay
on the part of any of the parties in the exercise of any of their respective
rights or remedies shall operate as a waiver thereof, and no single or partial
exercise by any of the parties of any such right or remedy shall preclude other
or further exercise thereof.
 
20.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of law provisions or
where the parties are located at the time a dispute arises.
 
21.  Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in New York, New York by
three
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
arbitrators in accordance with the rules of the American Arbitration Association
in effect at the time of submission to arbitration; provided, however, that
Company shall be entitled to commence an action in any court of competent
jurisdiction to enforce Section 10 of the Employment Agreement, in part or in
its entirety.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering such judgment or seeking
enforcement of Section 6 of the Employment Agreement, Company and Employee
hereby consent to the jurisdiction of any or all of the following courts:  (i)
the United States District Court for the Southern District of New York; (ii) any
of the courts of the State of New York or the State of Delaware, or (iii) any
other court having jurisdiction.  Company and Employee hereby waive, to the
fullest extent permitted by applicable law, any objection which either may now
or hereafter have to such jurisdiction and any defense of inconvenient
forum.  Company and Employee hereby agree that a judgment upon an award rendered
by the arbitrators may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
22.  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
 
 

 
11

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.
 
 
 
                                                NEPHROS, INC.




/s/ William J. Fox                                                  By: /s/
Norman J. Barta                      
William J. Fox                                        Norman J. Barta
                                                President and CEO


Sworn to before me this                                  Sworn to before me this
19th day of September, 2007                                              19th
day of September, 2007
 
  Dominador E. Almeda                                             Karli A.
McDonnell                       
   Notary Public                                              Notary Public
 
 
 
 
 
 
12

 
 
 
 
 
 